Title: From Benjamin Franklin to Vergennes, 24 April 1778
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


This description of the visit from Franklin’s old friend, David Hartley, raises the question of its purpose. North approved his coming, Hartley had written in February; he later said that he had been offered, apparently in March, written power to treat. All of this, however, was before Pulteney’s mission, which might have been expected to preclude further overtures. Hartley came with North’s approval, nevertheless, and had an active ten days. He sounded out Arthur Lee and Izard on a question that he did not raise with Franklin: could Britain be guaranteed possession of Canada, Halifax, and Nova Scotia? In return for such a guarantee, he hinted, Florida might be ceded. The United States would never negotiate, the two Americans replied, while Britain retained an inch of soil on the continent. Hartley then told them, to create uneasiness, that he was to have an audience with Vergennes; and this, surprisingly enough, he had. On the 29th he returned home and, according to his later statement, brought with him a proposed basis for negotiation; but North would have none of it.
 
Sir,
Passy, April 24. 1778
Mr. Hartly, member of the British Parliament, an old Acquaintance of mine, arrived here from London on Sunday last. He is generally in the Opposition, especially on American Questions, but has some Respect for Lord North. In Conversation he express’d the strongest Anxiety for Peace with America, and appear’d extreamly desirous to know my Sentiments of the Terms that might probably be acceptable if offer’d; whether America would not, to obtain Peace, grant some superior Advantages in Trade to Britain, and enter into an Alliance offensive and defensive; and whether if War should be declared against France, we had oblig’d ourselves by Treaty to join with her against England. My Answers have been, That the United States were not fond of War, and (with the Advice of their Friends) would probably be easily prevail’d with to make Peace on equitable Terms; but we had no Terms committed to us to propose, and I did not chuse to mention any. That Britain having injured us heavily, by making this unjust War upon us, might think herself well off, if, on Reparation of those Injuries, we admitted her to equal Advantages with other Nations in Commerce; but certainly she had no Reason to expect superior. That her known Fondness for War, and the many Instances of her Readiness to engage in Wars on frivolous Occasions, were probably sufficient to cause an immediate Rejection of any Proposition for an offensive Alliance with her: And that if she made War against France on our Account, a Peace with us at the same time was impossible; for that having met with Friendship from that generous Nation when we were cruelly oppress’d by England, we were under Ties stronger than Treaties could form to make common Cause, which we should certainly do, to the utmost of our Power. Here has also been with me a Mr. Chapman, who says he is a Member of the Parliament of Ireland on his Way home from Nice, where he had been for the Recovery of his Health. He pretended to call on me only from Motives of Respect for my Character, &c. But after a few Compliments he enter’d on a similar Discourse, urging much to know what Terms would satisfy America, and whether on having Peace and Independence granted to us, we should not be willing to submit to the Navigation Act, or give equivalent Privileges in Trade to Britain. The Purport of my Answer to him, was, in short, That Peace was of equal Value to England as to us, and Independence we were already in Possession of, that therefore England’s Offer to grant them to us could not be consider’d as a Favour, or as giving her any Right to expect peculiar Advantages in Commerce. By his Importunity I found his Visit was not so occasional as he represented it; and from some Expressions I conjectur’d he might be sent by Lord Shelbourne to sound me, and collect some Information. On the whole I gather from these Conversations, that the Opposition, as well as the Ministry, are perplex’d with the present Situation of Affairs, and know not which way to turn themselves, whether it is best to go backward or forward or what Steps to take to extricate the Nation from its present dangerous Situation.
I thought it right to give your Excellency an Account of these Interviews, and to acquaint you with my Intention of avoiding such hereafter, as I see but little Prospect of Utility in them, and think they are liable to hurtful Misrepresentations.
By Advices from London we learn, that a Fleet for Quebec, with Goods valued at £500,000 Sterling is to sail about the End of this Month, under Convoy of only a single Frigate of 30 Guns, in which is to go Governor Haldiman.
Inclosed I send a Copy of a Paper I have just received from London. It is not subscribed by any Name, but I know the Hand. It is from an old Friend of general and great Acquaintance; and marks strongly the present Distress and Despair of considerate People in England. I have the Honour to be, with the greatest Respect Your Excellency’s most obedient, and most humble Servant
B Franklin
His Excelly. the Count de Vergennes.
